           Case 1:20-cv-01037-EPG Document 10 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   JAMES LESHAWN BOONE,                              Case No. 1:20-cv-01037-EPG (PC)

13                       Plaintiff,                    ORDER DENYING PLAINTIFF’S REQUEST
                                                       FOR A SUMMONS
14            v.
                                                       (ECF No. 4, p. 3)
15   PETER SALCEDO, et al.,

16                       Defendants.

17

18

19            James Boone (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights action

20   filed pursuant to 42 U.S.C. § 1983.

21            On June 9, 2020, Plaintiff asked the Court to send him a summons listing all of the

22   defendants so that he can serve the complaint on defendants in a timely manner. (ECF No. 4, p.

23   3).

24            Plaintiff’s motion will be denied. As Plaintiff is a prisoner, the Court must screen

25   Plaintiff’s complaint. 28 U.S.C. § 1915A(a). If this case proceeds passed screening, as Plaintiff’s

26   pending application to proceed in forma pauperis will be granted, the Court and/or the United

27   States Marshals Service will serve the complaint on defendants.

28   \\\
                                                        1
       Case 1:20-cv-01037-EPG Document 10 Filed 07/29/20 Page 2 of 2

 1        Accordingly, IT IS ORDERED that Plaintiff’s request for a summons is DENIED.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   July 29, 2020                          /s/
                                                   UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
